320 S.W.3d 237 (2010)
In re the MARRIAGE OF Mary Karen COTE and Gene N. Cote.
Mary Karen Cote, Petitioner/Respondent,
v.
Gene N. Cote, Respondent/Appellant.
No. ED 93954.
Missouri Court of Appeals, Eastern District, Division Two.
September 14, 2010.
Justin C. Cordonnier, Erin E. Rathjen, Green Cordonnier & House, LLP, St. Louis, MO, for respondent/appellant.
Hardy C. Menees, Gerald P. McManama, Menees, Whitney, Burnet & Trog, St. Louis, MO, for petitioner/respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Husband, Gene N. Cote, appeals from a decree of dissolution of marriage. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).